 



Exhibit 10.8
Non-Employee Director Compensation (effective January 2, 2006)
Annual Retainer

         
Service as Director
  $ 9,000  
Service as Chairman of the Board*
  $ 9,000  
Service as Audit Committee Co-Chairman*
  $ 1,750  
Service as Loan Committee Chairman*
  $ 3,500  
Service as ALCO Committee Chairman*
  $ 3,500  
Service as Compensation Committee Chairman*
  $ 3,500  

 

*   Chairman fees are in addition to the annual retainer and monthly fees
received by all non-employee directors.

Monthly Fees

         
Directors
  $ 1,000  
Chairman Emeritus
  $ 250  

Equity Compensation
Each non-employee director, including the Chairman Emeritus is also eligible to
receive non-qualified stock option awards pursuant to the Alliance Bankshares
Corporation Stock Option Plan, in the discretion of the Compensation Committee.

 